Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144036 & (50)(51)(52)(53)                                                                            Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 144036
                                                                    COA: 302181
                                                                    Washtenaw CC: 10-001573-AR
  TERRY NUNLEY,
           Defendant-Appellee,
  and
  ATTORNEY GENERAL,
           Intervenor.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The motions of the Attorney General to intervene and to stay the precedential effect of
  the published Court of Appeals opinion are GRANTED. The motion to enlarge the
  record on appeal and the application for leave to appeal the October 13, 2011 judgment of
  the Court of Appeals remain pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
         p1129                                                                 Clerk